Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP ANNOUNCES AGREEMENT WITH NEW GOLD INC. TO ACQUIRE XSTRATA’S 70% INTEREST IN THE EL MORRO PROJECT (All amounts in US dollars unless otherwise indicated) VANCOUVER, British Columbia, January 7, 2010 – Goldcorp Inc. (TSX: G; NYSE: GG) today announced the execution of a binding agreement (the “Agreement”) with New Gold Inc. (“New Gold”), whereby New Gold will exercise its right of first refusal and acquire the 70% interest in the El Morro project held by Xstrata Copper Chile S.A. (“Xstrata
